DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shafer et al. (U.S. 2014/0351098 A1) in view of Rocas (U.S. 2014/0126010 A1), in view of Allen et al. (U.S. 2009/0174544 A1).

Claim 21, Shafer teaches:
A method for responding to an Electronic Article Surveillance ("EAS") alarm (Shafer, Paragraph [0065], The monitoring device 10 may generate an alarm.  The monitoring device 10 may be interfaced with EAS systems (see Shafer, Paragraph [0067]).), comprising: 
receiving, by the mobile device (Shafer, Paragraph [0075], An alert device 5 is a mobile device, e.g. a laptop computer, smart phone.), a first EAS alarm (Shafer, Paragraph [0116], One example of a first EAS alarm is a tamper alarm alert 408 generated by a first monitoring device 10 (see Shafer, Fig. 4: 10).); 
receiving, by the mobile device and after receiving the first EAS alarm (Shafer, Paragraph [0116], It would have been obvious for a subsequent monitoring device, e.g. 10A of Fig. 4, to be capable of transmitting a tamper alarm alert (see Shafer, Fig. 4) after a first monitoring device, e.g. 10 of Fig. 4.), a short range communication (SRC) signal (Shafer, Paragraphs [0044], [0062], and [0072], It would have been obvious to one of ordinary skill in the art for the routers 65 to also operate utilizing short range communication signals because all devices in the network can operate using short range communication.) from a fixed device located in proximity to the EAS equipment issuing the first EAS alarm (Shafer, Fig. 4: 65, Paragraph [0116], An example alarm signal is a tamper alarm alert that is sent from network entity 62, which includes routers 65 (see Shafer, Fig. 1), to alert device 5.  Therefore, each router 65 is a fixed device located in communication range, i.e. in proximity, to EAS equipment in the commercial environment 100.); 
receiving, by the mobile device via the enabled alarm response functions, a user input indicating a command for the EAS alarm (Shafer, Paragraph [0129], It is noted that an alert device may have the same functionality as the override device 25 (see Shafer, Paragraph [0076]).).
Shafer does not specifically teach:
Disabling EAS alarm response functions of a mobile device;
receiving, by the mobile device and after the disabling, a first EAS alarm;
enabling, in response to receiving the SRC signal, the disabled alarm response functions;
the user input indicating a reason code specifying a reason for the first EAS alarm;
determining whether the reason code is a certain reason code of a plurality of possible reason codes; and 
automatically activating operations of select input devices of the mobile device to obtain information about a surrounding environment in response to a determination that the reason code is the certain reason code.
Rocas teaches:
Disabling response functions of a mobile device automatically and enabling the previously disabled response functions of the mobile device (Rocas, Paragraphs [0076-0077], The system determines the proximity of the interface device 116 and/or 122 and enables/disables features of the interface device based on the device being within a range 740.  The device being in range 740 is based on a communications link 720 (see Rocas, Fig. 7: 720), which utilizes data communications means, including Bluetooth.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Shafer by integrating the teaching of a proximity detection mechanism as taught by Rocas.  Thus, the combination of a user interface that is enabled when in range of the proximity detection mechanism, as taught by Rocas, would enable/disable the mobile device’s capability of acknowledging an alert in Shafer. 
The motivation would be to ensure correct operation of a device/system controllable by a mobile device (see Rocas, Paragraph [0077]).
As per the limitation of receiving, by the mobile device and after the disabling, a first EAS alarm, it would have been obvious to one of ordinary skill in the art for the mobile device, in the combination of Shafer in view of Rocas, to be capable of receiving the first EAS alarm after the disabling of response functions.  For example, the mobile device may move out of range, thus disabling response functions, and then move back into range (see Rocas, Paragraph [0076]).  Thus, when the mobile device 
Shafer in view of Rocas does not specifically teach:
The user input indicating a reason code specifying a reason for the first EAS alarm;
determining whether the reason code is a certain reason code of a plurality of possible reason codes; and 
automatically activating operations of select input devices of the mobile device to obtain information about a surrounding environment in response to a determination that the reason code is the certain reason code.
Allen teaches:
Inputting a reason code specifying a reason for the EAS alarm's issuance (Allen, Paragraph [0033]);
determining whether the reason code is a certain reason code of a plurality of possible reason codes (Allen, Paragraph [0033], The system controller 106 allows for analysis on the reason codes used, e.g. false alarm, unauthorized removal, of a plurality of reason codes.); and 
automatically activating operations of select input devices to obtain information about a surrounding environment in response to a determination that the reason code is the certain reason code of the plurality of possible reason codes (Allen, Paragraph [0035], The data logger 108 may be used to obtain information, e.g. that it has been determined that too many false alarms have occurred, in response to the data logger 108 having too many reason codes corresponding to false alarms.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system in Shafer in view of Rocas by integrating the teaching of entering a reason code as taught by Allen into the mobile device of Shafer in view of Rocas.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/               Primary Examiner, Art Unit 2683